Citation Nr: 1814869	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability disability (TDIU) prior to November 7, 2014. 

2.  Entitlement to service connection for cervical spinal disability to include spinal stenosis and degenerative disk disease (DDD), to include as secondary to service-connected DDD of the lumbar spine. 

3.  Entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and D.B., the Veteran's husband


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

A  Board videoconference hearing before the undersigned Veterans Law Judge was held in November 2011.  A transcript of the hearing has been associated with the claims file.

The case was remanded in April 2014 and November 2016 for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part. 


REMAND

Pursuant to the November 2016 remand directives a VA examiner was instructed to provide medical opinions pertaining to both direct and secondary service connection for the Veteran's cervical spine disability.   The February 2017 medical examiner provided a direct service connection medical opinion concerning the Veteran's cervical spine condition.   However the examiner failed to provide a secondary service connection opinion as to the whether the Veteran's cervical spine condition was caused or aggravated by her service-connected low back disability. The Board finds the February 2017 medical opinion inadequate as the examiner failed to abide by the November 2016 remand directives.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   Therefore, the Board must remand the matter so that the November 2016 remand directives may be substantially completed.  An addendum opinion is required to address whether the Veteran's cervical spine disability was caused or aggravated by her service-connected low back disability.  

Furthermore, the Board finds that the issue of entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, is inextricably intertwined with the Veteran's claim for entitlement to service connection for cervical spine disability.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending development of the claim for entitlement to service connection for cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Board also finds that that the TDIU claim is also inextricably intertwined with the pending service connection claims.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the claim for TDIU prior to November 7, 2014, must be held in abeyance pending further development/adjudication of the Veteran's other claims. 

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294   (1995). Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA treatment records. 

2.  Following the completion of the above, ask the February 2017 VA examiner to provide an addendum opinion as to the etiology of any current cervical spine disability to include degenerative disk disease and spinal stenosis.  If the February 2017 VA examiner is not available another examiner of appropriate medical expertise should be requested to provide addendum opinions.  The examiner should provide opinions in answer to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability to include degenerative disk disease and spinal stenosis has been caused by the Veteran's low back disability?

(b) Is it at least likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability to include degenerative disk disease and spinal stenosis has been aggravated by the Veteran's service connected low back disability?

The examiner should assume that the Veteran has suffered from both degenerative disk of the cervical spine and spinal stenosis of the cervical spine during at least part of the appeal period.  

The examiner should comment on functional impairment related to the cervical spine disability.

The examiner must provide a complete rationale for all opinions provided. 

3.  Then readjudicate the claims on appeal.  If any claim is denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

